Citation Nr: 1636113	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  04-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right wrist disability.

2.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot disability (to include valgus, fibroma, and/or a scar), to include as secondary to service-connected disability. 

4.  Entitlement to an increased rating for residuals of right thumb fracture, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for bilateral plantar fasciitis, right foot fibroma, and right foot hallux valgus, currently evaluated as 30 percent disabling (evaluated as 100 percent for convalescence from July 31, 2015 to August 31, 2015).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1996 to July 2001.   

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Offices (ROs) in Muskogee, Oklahoma and Montgomery, Alabama.  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In November 2015, the Veteran also submitted a written waiver of RO consideration of evidence submitted after RO adjudication. 

Some of the issues were previously before the Board in December 2007 when they were remanded for further development.

The Board acknowledges that the issues of entitlement to increased ratings for hearing loss disability, a scar, and a left wrist disability have been appealed, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The issues of entitlement to service connection for a right wrist disability, a left foot disability, and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of the claim, the Veteran's right thumb disability has been manifested by complaints of locking up, decreased hand strength, and pain.

2.  The most probative evidence of record is against a finding that the Veteran's right thumb disability causes unfavorable ankylosis, or a gap of more than 2 inches between the thumb and fingers when attempting to oppose the fingers.  

3.  During the pendency of the claim, the Veteran's service-connected right foot disability has been manifested by complaints of pain, swelling, tenderness, weakness, and spasms. 

4.  The most probative evidence of record is against a finding that the Veteran's right foot disability causes pronounced flat feet with symptoms of marked pronation and/or marked inward displacement.

5.  In an unappealed 2007 decision, the RO denied service connection for a left foot disability. 

6.  Evidence added to the record since the last final denial in 2007 is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left foot disability.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right thumb disability have not been met. 38 U.S.C.A. Vet. App.§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5224, 5228 (2015). 

2.  The criteria for rating in excess of 30 percent for bilateral plantar fasciitis, right foot fibroma, and right foot hallux valgus have not been met.  38 U.S.C.A. Vet. App.§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5276 -5284 (2015).

3.  Evidence received since the 2007 RO decision that denied service connection for a left foot disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016) in which the Court discussed 38 C.F.R. § 4.59.  The examination findings for the Veteran's right thumb do not reflect that testing of the undamaged left thumb, presumably for comparison purposes, was performed.  Nevertheless, the Board finds that any such testing would not harm or benefit the Veteran and a remand to obtain such testing would merely delay adjudication.  In this regard, the Board notes that the Veteran's thumb is rated based on whether it is ankylosed and/or the measureable gap between the thumb and the fingers.  Determining the measurable gap on the undamaged left thumb would not alter the interpretation of the measurable gap on the service-connected right thumb disability in a way which would benefit the Veteran.  Moreover, 2001 and 2009 reports do contain ranges of motion of both thumbs.

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the foot

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27.  In this case, the rating schedule does not provide a specific diagnostic code for plantar fasciitis, so the Veteran's plantar fasciitis has been rated analogously under DC 5276 for acquired flatfoot.  DC 5276 allows for the highest schedular rating for a disability of the feet.  

Rating the Thumb

DC 5224, ankylosis of the thumb provides a 10 percent rating for favorable ankylosis, and a 20 percent rating for unfavorable ankylosis.  In classifying the severity of ankylosis of the thumb, the following rules are set forth in 38 C.F.R. § 4.71a: (1) Ankylosis of both the carpometacarpal and interphalangeal joints, with either joint in extension or in full flexion or with rotation or angulation of a bone, is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; (2) Ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis; (3) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and (4) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis. 38 C.F.R. § 4.71a. 

DC 5228 provides a zero percent (non-compensable) rating for limitation of motion of the thumb with a gap of less than 1 inch (2.5 centimeters (cm)) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A minimum 10 percent rating is assigned for a gap of 1-2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  These ratings are assigned for both the major (dominant) and minor (non-dominant) hands. 

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating - Right Thumb

The Veteran's service-connected right thumb disability is evaluated as 10 percent disabling under DC 5224.  The Board finds that an increased rating is not warranted for any period on appeal. 

A March 2001 QTC report reflects that the Veteran reported pain.  Appearance of the thumb joint was within normal limits bilaterally.  There was no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, instability, or weakness.  Range of motion on the right thumb was from at least 0-60 degrees with pain.  The Veteran was able to oppose the thumb and the tip of the small finger completely.  The report reflects a normal x-ray but objective findings of pain and tenderness diffusely throughout the thumb. 

An April 2006 MDSI Physician Services report for SSA purposes reflects that the Veteran had "some guarding with range of motion and decreased range of motion with flexion and extension of all digits."  SSA records further reflect that the Veteran's claimed "MDI's [medically determinable impairments] of fibroma of both feet, onychomycosis, knee and hand pain.  These MDI's could reasonably be expected to produce some of his stated limitations but not to the degree alleged.  MER notes he has good ROM of wrists,  . . . . The [claimant's] statements about his symptoms and functioning are partially credible as the severity alleged is not totally consistent with the objective findings."

A May 2009 VA examination report reflects that the Veteran stated that his thumb "locks up" frequently when he is engaged in writing or gripping and that it can happen four out of seven days a week, taking 30 to 40 minutes to resolve.  The Veteran reported a decrease in hand strength but no decrease in dexterity.  Upon examination, there was no gap between the right thumb pad and the fingers.  There was no objective evidence of pain initially, but there was upon repetitive use; however, it did not cause limitation of motion.  There was pain with grip attempts at the DIP joint of the right thumb.  There was no ankylosis.  The examiner found that there would be a mild effect on chores, sports, recreation, feeding, and grooming.  The examiner found that there would be no effect on shopping, exercise, traveling, bathing, dressing, and toileting. 

A March/June 2015 VA examination report reflects that the Veteran reported pain as a 9/10 for the right thumb and that it occurs on a daily basis with aching stiffness.  The Veteran reported that medication which he takes is not helpful but that a brace is somewhat helpful.   The Veteran reported that opening jars, and holding items or gripping items made the pain worse.  There was a gap between the pad of the thumb and the fingers of 1 cm.  There was no gap between the finger and proximal transverse crease of the hand on maximal finer flexion.  There was no pain noted on examination during range of motion.  However, there was mild-moderate tenderness noted on palpation of the thumb.  Pain, weakness fatigability or incoordination did not significantly limit functional ability.  The Veteran had full muscle grip of the right hand.  He had no muscle atrophy.  Range of motion of the MCP was 0 to 90 degrees, and 0 to 85 degrees of IP range of motion. 

Based on the foregoing, a higher rating is not warranted under DC 5224 because the Veteran does not have ankylosis of the thumb or anything close to ankylosis of the thumb.  While the Veteran is competent to report pain, the Board finds that the objective findings by the clinicians are more probative.  In addition, while the Veteran has been noted to have pain on motion, he has also been noted to not have pain on motion.  At no time, has a clinician stated that the Veteran's pain is so severe on motion as to render motion virtually impossible or unlikely and that his thumb is akin to ankylosed.  

The Board has also considered the Veteran's disability under DC 5228, regarding limitation of motion of the thumb.  Under that diagnostic code, a 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a maximum 20 percent evaluation is warranted if there is limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The Board finds, based on the clinical evidence noted above, that a rating in excess of 10 percent is not warranted under DC 5228.

The Board acknowledges that the Veteran's report of "locking of the thumb" is not specifically listed as a criterion in the rating code.  Nevertheless, the probative evidence of record does not indicate that the Veteran's service-connected right thumb disability causes frequent hospitalization or marked interference with employment; thus, referral for extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. Appl. 111 (2008).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating - Bilateral Plantar Fasciitis,
Right foot fibroma, Right foot hallux valgus

The Veteran's disability of bilateral plantar fasciitis, right foot fibroma, and right foot hallux valgus, is evaluated as 30 percent disabling from February 3, 2006 under DC 5299-5276, with a temporary100 percent rating for convalescence from July 31, 2015 to August 31, 2015.

As noted above, the Veteran's foot disability has been rated analogously under Diagnostic Code 5276 for acquired flatfoot.  DC 5276, which has a maximum rating of 50 percent, allows for the highest scheduler rating for a disability of the feet.  

Under DC 5276, a 50 percent rating is warranted if there is probative evidence of bilateral pronounced flat feet.  The Board finds that a higher rating, to include a 50 percent rating, is not warranted for any period on appeal.  The claims file includes several clinical records and VA examination reports with regard to the Veteran's feet.

A November 2010 VA examination report reflects that the Veteran reported that his right foot has chronic pain and episodes of swelling with prolonged standing.  The Veteran denied the need for crutches, braces, or corrective shoes.  He reported flare-ups occurring four to five times a week and lasting approximately 30 to 45 minutes.  The Veteran reported the pain is worse in the evening, results in decreased sleep, and that he has spasms.  He reported that flare-ups cause 100 percent impairment.  He reported that he uses a cane and cannot stand or walk for prolonged periods of time.

Upon examination, the Veteran had tenderness across the sole of the foot.  The examiner found that there was no evidence of painful motion, edema, instability, or weakness.  There was an antalgic gait, but no evidence of callosity breakdown or unusual shoe wear pattern.  There was no evidence for hammertoe.  Although there was evidence for a flat foot, there was normal alignment of the Achilles tendon with no pain on manipulation.  There was no significant varus or valgus angulation.  There was no evidence for hallux valgus or active motion of the metatarsal phalangeal joint of the great toe.  Imaging of the bilateral feet demonstrated mild pes planus deformity bilaterally and an otherwise normal foot.  The Veteran was diagnosed with plantar fasciitis and pes planus bilaterally.

Private records from Dr. J.C. reflect that the Veteran had injections of the tendon sheath, that the Veteran was using ice to the affected area, and that the Veteran was attempting to wear more supportive foot gear.  2013 records note some improvement with treatment.

An April 2014 VA examination report reflects that the Veteran reported daily severe sharp pain in heels and bottom of feet, especially at night.  He reported treatment with gabapentin, the use of inserts and a cane, and injections in his heels every three months.  Upon examination, the examiner found that the Veteran had pain accentuated on manipulation, and pain on manipulation, with no indication of swelling or characteristic calluses.  The Veteran had extreme tenderness of plantar surfaces on the feet which was improved by orthopedic shoes or appliances.  He did not have marked deformity of either foot (i.e. he did not have pronation or abduction).  He did not have inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He did not have Morton's neuroma, metatarsalgia, hallux rigidus, or pes cavus. 

The 2014 examiner found that the Veteran had weakened movement, pain on movement, interference with sitting, and interference with standing.  

February 2015 VA records reflect that the Veteran reported that his custom orthopedic shoes were not helping and he wanted to have surgery on his foot. 

A June 2015 VA examination report reflects that the Veteran reported having foot spasms in the morning which were constant, severe, sticking, and sharp and worse when walking.  He continued to report that he gets injections in the right heel and wears calf inserts in his shoes and orthopedic shoes to help with the feet.  The Veteran had pain on use and manipulation of the feet.  He did not have swelling on use or characteristic callouses.  The Veteran had extreme tenderness of plantar surfaces of the feet which was not improved with orthopedic shoes or appliances.  He did not have marked deformity, marked pronation, inward bowing, or marked inward displacement.  He had mild or moderate symptoms of hallux valgus.  He had a moderately severe right foot fibroma which chronically compromised weight bearing.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Imaging revealed mild hallux valgus.

On July 31, 2015, the Veteran underwent excision of a plantar fibroma, right foot.  In a February 2016 rating decision, the RO assigned a temporary total rating based on surgical treatment necessitating convalescence, from July 31, 2015 to August 31, 2015, after which the 30 percent rating was in effect.  

August and September 2015 VA records reflect that the Veteran reported some pain, but that he was doing "fine" with regard to this right foot. 

2016 VA records reflect that the Veteran reported foot pain of a 5/10 but also a 10/10.  An April 2016 record reflects that the Veteran stated that he did not take medication for his feet because it bothered his stomach. 

The evidence is against a finding that the Veteran has had marked pronation, marked inward displacement and severe spams on manipulation.  The criteria for a 50 percent disability rating under DC 5276 require that a claimant satisfy the conjunctive criteria, rather than just one or two of the criteria listed. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, he does not meet the criteria for a 50 percent rating.  Notwithstanding, the Board considered whether the symptoms presented by the Veteran were analogous or substantially similar to the criteria set out. However, the symptoms did not more nearly approximate the nature or severity of the symptoms required for the 50 percent schedular evaluation under DC 5276 

The Board further finds that referral for extraschedular consideration is not warranted.  Given that this a rating by analogy, the Veteran would not be expected to have all the symptoms stated in a particular diagnostic code.  The discussion above reflects that the Veteran's right foot disability results in pain and swelling, which is similar to the symptoms addressed by the Rating Schedule (i.e., extreme tenderness of plantar surfaces, severe spasm, pain on manipulation and use).  Even if the rating criteria were inadequate, there is no indication that the disability results frequent hospitalization or marked interference with employment.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun, 22 Vet. App. at 111.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Other considerations

The Board acknowledges the Court's holdings in Yancy v. McDonald, 27 Vet. App. 484 (2016) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2015).  In this particular appeal, only the Veteran's right thumb and right foot disabilities are before the Board.  There is no indication in either Johnson or Yancy, that the Board is required to consider the impact of disabilities not before it, unless raised by the record or specifically by an appellant.  The Veteran has not asserted that the combined impact of his disabilities places his disability picture outside the rating schedule, nor does the state of the record otherwise raise it.  Hence, the Board does not find that extraschedular consideration is appropriate on that basis.  See id.  The Board finds further, that the Veteran's total combined rating reasonably contemplates the combined severity of his disabilities. 

Finally, the Board notes that in correspondence, the Veteran has indicated that he is confused as to how VA calculates combined ratings.  VA is directed by law to provide for evaluations based on the combination of ratings for multiple service-connected disabilities by use of the Combined Ratings Table at 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1157.  Combined ratings result from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25.  Use of the Combined Ratings Table is not governed by mathematical calculation by simply adding together the ratings of all of the Veteran's service-connected disabilities.  

New and Material Evidence - Left Foot Disability

The Veteran is in receipt of service connection for bilateral plantar fasciitis.  He is also in receipt of service connection for a right ankle strain right foot fibroma, and right foot hallux valgus.

The RO denied the Veteran's claim for a left foot disability in an unappealed December 20007 rating decision.  In April 2009, the Veteran filed to reopen his previously denied claim for a left foot disability as secondary to a right foot disability.

Historically, the Veteran's STRs reflect bilateral foot problems.  A January 2000 STR reflects notations of the left foot.  

An undated STR reflects that the Veteran had a painful mass on the planar aspect of his foot for 5 months.  The Board finds that it relates to the right foot.  It appears that the annotation has been altered at some point from an "R" indicative of the right foot to a "L" indicative of a left foot.  The Board finds that another document, which is typed, is from the same date.  A typed and dated August 28, 2000 document correlates to the altered document; however, it clearly reflects a right foot complaint.  The Board notes that the two documents contain the same time of taking of vital statistics (at 0500 hours), the same blood pressure reading of 146/103, the same pulse of 93, and the same temperature of 97.9; thus, the Board finds that they are from the same treatment date and time.  STRs from the months prior and from the next week also refer to the right foot and the diagnosis of a fibroma.

An October 2000 STR shows symptoms of the right foot and the need for crutch training.  The Board notes that the RO referred to this as a left foot complaint, but the Board finds that it is more accurately a right foot complaint and treatment.

A 2001 record reflects that it was the right foot which was operated on October 25, 2000.

An October 31, 2000 outpatient surgical pathology record reflects "r/o plantar fibroma, left foot."  The final diagnosis was left foot excision consistent with plantar fibromatosis.   

A December 2000 adult preventive and chronic care flowsheet reflects that the Veteran had left foot surgery in October 2000.  

In 2006 statements the Veteran indicated that he "now" had a left foot problem.  (e.g. See March 2006 VA Form 21-4138 in which the Veteran stated that "now my left foot have a growth now that is on the same spot as the right foot where I had surgery.")

2006 VA records reflect that the Veteran reported a prior medical history of a fibroma of the right foot and "recurrent in his left foot."  The Veteran reported that "the right foot mass was removed in 2001, and still has some tenderness.  His left foot lesion began growing a few weeks ago."

Since the last final denial in December 2007, the evidence includes a June 2009 VA examination report, which reflects as follows:

In the medical records there is left foot lesion began growing a few weeks ago and is exquisitely tender to walk on from a note from February 16 2006.  . . . Review of the information in the medical literature indicates that the etiology and the cause of these is not clearly; however, use and extensive use with marching and running is known to perhaps contribute and/or aggravate. There does seem also to be a congenital previous position to this problem. There is not an indication that fibroma of one arch causes one in the other arch. 

The Veteran testified at the November 2015 hearing that he first had a fibroma of the left foot in service. (See Board hearing transcript, page 11.)

Old and new evidence of record considered as a whole

At the time of the denial in 2007, the evidence did not include the clinical opinion that use and extensive use with marching and running is known to perhaps contribute and/or aggravate a fibroma.  The Board finds that, given the low threshold in Shade v. Shinseki, 24 Vet. App. 110 (2010), the additional evidence is new and material because it raises a reasonable possibility of substantiating the claim.  

ORDER

Entitlement to an increased rating for residuals of right thumb fracture, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for bilateral plantar fasciitis, right foot fibroma, and right foot hallux valgus, currently evaluated as 30 percent disability is denied.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Left Foot Disability

Having reopened the Veteran's claim, the Board finds that further development is required prior to adjudication on the merits.  

The Board finds that a VA opinion, with an adequate rationale, as to whether the Veteran's post service fibroma, hallux valgus, or any other left foot disability is causally related to, or aggravated by, active service or a service-connected disability would be useful to the Board.  The clinician should discuss whether the Veteran's post service fibroma was as likely as not caused by having a left foot fibroma in service. 

Service Connection - Bilateral Knee Disability

The Veteran testified at the November 2015 Board hearing that he injured his knees in service by "jumping off of the launcher and jumping off of the Humvee."  The claims file includes VA treatment records and a 2009 VA examination report.  The Board finds, based on the record summarized below, that a supplemental opinion is warranted. 

 A May 1999 in-service record (Reynolds Army Community Hospital) reflects that the Veteran reported two and a half days of right knee pain after sitting down in a hemmit (Heavy Expanded Mobility Tactical Truck) after long periods of time and then straightening his legs.  He was diagnosed with anterior knee pain.

A February 2000 STR reflects that the Veteran had complaints of left knee pain after running long distance.  There was no trauma or swelling and no redness or fever.  The Veteran was diagnosed with left knee pain and prescribed Motrin.

The Veteran's 2001 report of medical history (final physical examination for separation (ETS) purposes) reflects the physician's summary and elaboration of all pertinent data as following "knees - sore off/on x 1 1/2 years. [right greater than left no therapy no surgery no trauma no lock/give."  The Veteran's report of medical examination for separation (ETS) purposes also reflects some notations with regard to the Veteran's knees.

Post service records reflect complaints of knee pain and a diagnosis of osteoarthritis (e.g. See 2006 VA records.) 

A May 2009 VA examination report reflects that the Veteran stated that while running in 1997, something popped in the right knee.  He complained that his right knee gives way is stiff, and is painful.  He reported the onset of his left knee problem (buckling) as 2007 and that it was a result of "favoring his right knee".

Upon x-ray, the joint spaces were normal, there was no significant osteophyte formation, and no joint effusion or soft tissue swelling seen on either side.  The Veteran was diagnosed with bilateral knee strain.  The 2009 examiner stated that the Veteran's current right knee disability is less likely than not caused by service because there was no significant history of injury in service.  With regard to the left knee, the examiner stated that it is less likely as not that the Veteran has a left knee disability due to his right knee because there was no evidence in the STRS of a right knee problem while in service. 

The 2009 VA opinion fails to provide an adequate rationale with regard to the Veteran's contentions in light of the STRs, and fails to discuss the earlier diagnosis of osteoarthritis.  Thus a supplemental opinion is warranted.

Service Connection - Right Wrist

The Veteran's 2004 report of medical history for a final physical exam for separation (ETS) purposes reflects that he reported a thumb complaint and trouble gripping in the right hand (which he had previously reported with regard to this right thumb fracture).

In February 2001 (VA Form 21-4138), the Veteran stated that he had left wrist tendonitis; he did not mention his right wrist.  Again, in 2002 correspondence, the Veteran complained of his left wrist, but failed to mention his right wrist.  However, in April 2003, the Veteran indicated that he had a claim for his right wrist.

A March 2001 QTC report reflects that the "appearance of the wrist joints are within normal limits.  There is no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, instability or weakness.  The examination of the right wrist revealed ranges of motion without pain.  

An August 2003 VA clinical record reflects that the Veteran complained of "constant [pain] to [right] wrist and thumb [secondary to fracture] while in the army."  Upon examination, the Veteran had no edema or erythema, and had intact nerves.  There was no crepitus upon range of motion.  The assessment was right wrist pain. 

2004 records reflect that the Veteran complained of right wrist pain; however, no diagnosis of a disability was made.

A July 2005 examination report (Dr. D.P.) reflects that the Veteran has a history of a left wrist strain.  Upon examination, range of motion was limited in the left wrist; however, range of motion was not limited in the right wrist. 

An April 2006 MDSI Physician Services report for SSA purposes reflects that the Veteran's range of motion was "guarded."  He had full right wrist extension motor strength, muscle bulk and tone.   SSA record further reflect that the Veteran's claimed "MDI's of fibroma of both feet, onychomycosis, knee and hand pain.  These MDI's could reasonably be expected to produce some of his stated limitations but not to the degree alleged.  MER notes he has good ROM of wrists,  . . . . The [claimant's] statements about his symptoms and functioning are partially credible as the severity alleged is not totally consistent with the objective findings."

In a January 2008 VA Form 21-4142, the Veteran indicated that it is his left wrist and not his right wrist which wishes to have on appeal.  Specifically, the Veteran wrote "They keep stating right wrist but [it] is the left wrist . . . "

A May 2009 VA examination report reflects that the Veteran reported a "pop" sensation with gripping tightly, which is frequently followed by stiffness and swelling, lasting up to a week.  Upon x-ray, there was no fracture or focal bone lesion.  The joint spaces were well preserved, the carpal alignment was normal, and there was no appreciable soft tissue swelling.

The 2009 examiner found that the Veteran had a chronic right wrist strain which was not caused by his service-connected right thumb disability.  The examiner stated that "[b]oth the injury to the right thumb and the wrist injury occurred in the same incident but the thumb injury did not cause the wrist problem.  They are separate entities occurring at the same time.  Therefore the thumb injury did not cause the wrist injury or lead to the current strain disorder."  However, the examiner provided no adequate rationale as to why he concluded that the right wrist disability occurred in service at the time of the right thumb injury, especially given the lack of clinical records of such.  (The Board acknowledges that in service, the Veteran was treated with a right wrist cast due to a fracture of the right thumb (e.g. See May and June 1997 Reynolds Army Community Hospital STR); however, no injury to the actual wrist was noted). 

In a December 2013 VA Form 526b, the Veteran indicated that he wished to file a claim for service connection for carpal tunnel syndrome of the right hand.  However, a January 2014 VA Form 27-0820 (Report of General Information) reflects that the Veteran reported that there was an "error" on the application and he "wants to clarify that he is filing a claim for carpal tunnel syndrome for left wrist.  The 21-526b (received on 12/24/2013) shows carpal tunnel syndrome for the right wrist which is incorrect." 

An April 2014 VA examination report reflects that the Veteran had full right wrist range of motion with no objective evidence of pain, even after repetitive use testing.  He also had full muscle strength.

A June 2015 VA Examination report reflects that the Veteran's right wrist was not examined because the Veteran's claim was for the left wrist only.  However, a February 2016 VA clinical record reflects complaints of the right wrist, that the Veteran was wearing a wrist brace, and that the Veteran reported that he had been told that he had arthritis in the wrist. 

Based on the foregoing, the Board finds the RO that another VA examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's claim for service connection for a left foot disability, obtain a clinical opinion from a podiatrist, as to whether it is as likely as not that the Veteran has a left foot disability (to include a fibroma or residuals of such (e.g. a scar), and/or hallux valgus) which is causally related to, or aggravated by, active service or a service-connected disability.  The clinician should consider the pertinent evidence of record to include the following: a.) the Veteran's service-connected disabilities; b.) an October 31, 2000 outpatient surgical pathology record reflects "r/o plantar fibroma, left foot" and a final diagnosis was left foot excision consistent with plantar fibromatosis; c.) 2006 VA records which reflect a left foot lesion which began growing in 2006; and d.)  the June 2009 VA examination report.

(The clinician should not consider the undated handwritten STR which appears to reflect that the letter "R" has been altered to a letter "L".) 

The clinician should discuss whether the Veteran's post service fibroma was as likely as not caused by having a left foot fibroma in service. 

If the clinician cannot render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for an examination.

2.  With regard to the Veteran's claim for service connection for bilateral knee disability, obtain a clinical opinion as to whether it is as likely as not that the Veteran has a bilateral knee disability causally related to, or aggravated by service, or a service-connected disability.  The clinician should consider the pertinent evidence of record to include the following: a.) the Veteran's MOS in service; b.) the May 1999 in-service record (Reynolds Army Community Hospital) which reflects that the Veteran reported two and a half days of right knee pain after sitting down in a hemmit (Heavy Expanded Mobility Tactical Truck) after long periods of time and then straightening his legs and a diagnosis of anterior knee pain; c.) a February 2000 STR which reflects that the Veteran had complaints of left knee pain after running long distance; d.) the Veteran's 2001 report of medical history (final physical examination for separation (ETS) purposes) which reflects the physician's summary and elaboration of all pertinent data as following "knees - sore off/on x 1 1/2 years. [right greater than left no therapy no surgery no trauma no lock/give"  and the report of medical examination for separation (ETS) purposes also reflects some notations with regard to the Veteran's knees; e.) 2006 VA records which reflect a diagnosis of osteoarthritis (OA); and f.) the May 2009 VA examination report and x-ray findings and diagnosis of knee strain rather than OA. 

If the clinician cannot render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for an examination

3.  With regard to the Veteran's claim for service connection for a right wrist disability, obtain a clinical opinion as to whether it is as likely as not that the Veteran has a right wrist disability causally related to, or aggravated by service, or a service-connected disability.

The clinician should consider the pertinent evidence of record to include the following: a.) the Veteran's STRs; b,) the March 2001 QTC report; c.) the 2003 and 2004 VA clinical records; d.) the July 2005 private examination report which reflects no limitation of range of motion in the right wrist; e.) the May 2009 VA examination report and x-ray findings; and f.) the April 2014 VA examination report findings.

If the clinician cannot render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for an examination. 

If the Veteran indicates that he is seeking VA benefits for his left wrist and not for his right wrist, the RO should request the Veteran to submit a written withdrawal of his claim for entitlement to service connection for a right wrist disability.  

4.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


